Citation Nr: 1632292	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-30 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for PTSD due to military sexual trauma (MST).

2.  Entitlement to service connection for an acquired mental disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty with the US. Navy from October 1964 to October 1967, from November 1990 to June 1991, in December 2001, and from November 2003 to April 2004.  The Veteran's claim of service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has styled the issues of the case as reflected on the title page. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon that denied entitlement to service connection for PTSD.

In March 2016, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2010 examiner was requested to assess whether the Veteran feared terrorist or enemy action during an active service tour in Kuwait.  The Veteran's reported stressor was that the vehicle she was in was fired at.  According to the examination report, this was later confirmed by the presence of bullet holes in the vehicle.  In any event, the Board finds that the reported event is consistent with the circumstances of the Veteran's service in Kuwait.  38 U.S.C.A. § 1154(b).  Thus, the stressful event relating to her vehicle is conceded here.  The Board makes a similar finding with respect to the other claimed stressors as well.  Those included
being held at gun point in Egypt, being shot at in Kuwait, and having been victim of MST in September 1965 and December 2000.

The examiner opined the Veteran's PTSD was not linked to the claimed stressor referenced above, either via aggravation or direct causation, because the Veteran was only in Kuwait for approximately one week.  The examiner opined that the Veteran's PTSD was due to childhood trauma.  She did not assess whether any preexisting PTSD was aggravated by active service because the Veteran's report of MST was not of record at that time.

First, the length of a claimant's tour or presence in an area where terrorist or enemy action may be imminent is not material.  Second, the Veteran's physical examinations for entrance onto active service do not note any preexisting acquired mental disorder.  Hence, she is deemed to have been in sound condition at the time of her enlistments, unless no examination was conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records generated since the Statement of the Case (SOC).

2.  After the above is complete, regardless of whether records are added to the file, arrange an examination of the Veteran by an appropriate mental examiner.

The examiner is asked to identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the December 2009 claim for service connection for a psychiatric disorder, to include PTSD due to MST.

The examiner is asked to opine whether there is at least a 50-percent probability that the Veteran's diagnosed PTSD is linked to any of the Veteran's reported stressors, to include being held at gun point in Egypt, being shot at in Kuwait, the reported MST in September 1965 and December 2000.

If the answer regarding PTSD is No, is there at least a 50-percent probability that any currently diagnosed acquired mental disorder other than PTSD is etiologically related to the Veteran's active service?

The lay evidence of record must be considered.  
A comprehensive rationale for all opinions rendered must be provided.  

3.  After all of the above is complete, re-adjudicate the issues de novo considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental SOC (SSOC).  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




